Citation Nr: 1711739	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the Veteran is competent for the purposes of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The appellant is a Veteran who had active Air Force service from August 1973 to November 1974.  This appeal initially came before the Board of Veterans' Appeals (Board) from the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) in January 2011.  At that time, the Board remanded the appeal.

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran testified at a personal hearing before the RO in March 2010.  Transcripts of the hearings are of record.


FINDING OF FACT

The Veteran's psychiatric disability is manifested by impaired judgment, impaired abstract thinking, difficulty with mathematical calculations, inability to appreciate the consequences of financial decisions, inability to decline requests for financial assistance from family members, and vulnerability to exploitation.


CONCLUSION OF LAW

The Veteran is not competent to handle the direct payment of VA benefits without limitation.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.353 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  However, the term "claimant," as used in the VCAA, applies only to claims for benefits under chapter 51 of title 38, U.S. Code.  An applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Therefore, the duty to notify and assist provisions of the VCAA are not for consideration in competency determinations.  

There are due process requirements concerning determinations of incompetency.  See 38 C.F.R. § 3.353(e).  In this case, the determination of incompetency has been in place for many years, and the Veteran seeks restoration of competency.  The Veteran has been afforded an opportunity to testify and provide evidence regarding his request for restoration of competency.  He testified at a personal hearing in March 2010 and before the Board in September 2010 regarding his ability to handle his VA benefits without a fiduciary or other limitation.

The duties of a hearing officer were met by the individuals who chaired the hearings at which the Veteran testified.  An individual who chairs a hearing is required to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. §3.103(c)(2).  Here, during the September 2010 hearing, the undersigned identified the issue on appeal, and information was solicited from the Veteran regarding his ability to hand funds from his VA benefits and his plans for use of those funds.  The testimony suggested that there were additional sources of information that might support his claim, and that testimony was referenced in the Board's 2011 Remand.  

Not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  As such, the Board finds that, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The Board may proceed to adjudicate the claims based on the current record.

The Board remanded the instant appeal so that an updated field examination could be conducted and to reconcile the medical evidence as to the Veteran's competency.  The Veteran was afforded additional VA psychiatric examination in June 2014 and field examinations were conducted in November 2012 and in October 2014.  Thus, the Board finds substantial compliance with its Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Claim for restoration of competency to handle direct disbursement of VA benefits 

For purposes of VA benefits, a "mentally incompetent person" is someone who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a). 

Unless the medical evidence is clear and convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding question by responsible medical authorities.  38 C.F.R. § 3.353(c)(adding that considerations of medical opinions will be in accordance with the principles set forth in § 3.353(a)).  Determinations regarding incompetency should be based on all of the evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  

There is a presumption in favor of competency; as such, where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  See 38 C.F.R. § 3.353(d).

Facts and analysis

The Veteran has been awarded total (100 percent) disability for schizophrenia which manifested during his service.  The Veteran has been in receipt of benefits at the level for total (100 percent) disability since 1989.  He has been evaluated as incompetent for purposes of direct disbursement of VA benefits since November 1997, following a proposal of incompetency to hand funds in August 1997.  The Veteran has sought re-evaluation of his competency to handle benefits several times.  

In November 2007 and in June 2008, the Veteran sought restoration of his competency and investigation of his fiduciary.  The Veteran disagreed with the determination that he remained incompetent.

December 2008 VA outpatient treatment records reflect that the Veteran was not seeking mental health treatment.  He expressed no interest in treatment, except to the extent that it might assist in restoration of his competence.  

December 2009 VA examination revealed that the Veteran continued to hear voices daily.  The examiner was unable to determine if the Veteran was compliant with the medication regimen prescribed for his schizophrenia.  The Veteran was focused on fixing up his house so his girlfriend would move in with him.  The Veteran reported that his sister, who was his fiduciary, paid certain bills directly for him and gave him $1,000 per month in spending money.  He had to cancel his credit cards because of difficulty paying off credit card debt.  He reported that the credit card debt was incurred to fix up his home and his car.  He was unable to explain why the $1,000 per month in spending money provided by the fiduciary was not enough to pay his personal expenses.  He had taken out loans at high rates of interest (30 percent to 100 percent).  He had outstanding court fines due to a criminal trespass matter.  He reported that there were two women in the neighborhood who would help him pay his bills if he was "too busy" to do so.

The examiner opined that the fact that the Veteran would suggest that he could "turn his finances over" to the described individuals "is of concern" and "negates the whole purpose" of his attempts to obtain control over his own finances.  The examiner opined that such action would leave the Veteran open for being taken advantage of by others.  The examiner further opined that the Veteran had little insight into how to manage his finances or the effect that his psychiatric disability had on his ability to make financial decisions.  The examiner concluded that the Veteran continued be incompetent to manage his own financial affairs.

At his March 2010 personal hearing, the Veteran testified about his plan to fix up the two homes and the church on the property that had been owned by his parents and where he now lived.  The Veteran testified to his belief that he should be given the opportunity to undergo a trial period of "supervised direct payment" of his VA benefits.  During such a period, a Veteran receives his monthly VA benefit check directly with continuing supervision from VA.  38 C.F.R. § 13.56(a).  The Veteran contended that this trial would show that he was competent to manage his benefits independently, without supervision and without a fiduciary. 

The Veteran provided an August 2010 private medical statement from RS, PhD, who indicated that the Veteran was currently compliant with his medications and had some ability to manage his financial affairs.  A September 2010 statement from JSK, MD, indicated that the Veteran was able to answer questions appropriately.  He had mild paranoia and episodic auditory hallucinations.  Dr. JSK opined that the Veteran's judgment had improved, and recommended that the Veteran be given an opportunity to manage his funds, contingent on follow-up treatment on a regular basis.  Dr. JSK noted that the Veteran's medication regimen was ordered by the Veteran's treating psychiatrist at a VA Medical Center.  

In December 2010, LM was named as the Veteran's fiduciary, replacing the prior fiduciary, PB.

Private treatment notes dated in January 2011 reflect that the Veteran was to be given a "trial run" of managing his money.  In March 2011, the Veteran reported he was managing his money better.  He planned to "fix up his home."  No overt psychosis was noted.  

Correspondence in April 2011 through August 2011 reflects that the Veteran requested an increase in the amount of his benefits to be direct deposited to the Veteran's checking account for his personal spending.  In August 2011, the request was approved, based, in part, on the showing by the Veteran's fiduciary, LM, that the amount in his checking account was over $8,000.00.  See August 2011 letter from LM, fiduciary of Veteran, to VA.  Later in August 2011, the Veteran sought approval for a home loan for repairs to his home.  See August 2011 from LM, fiduciary of Veteran, to VA, with attached home loan request.  

In May 2011, the Veteran's brother advised VA that he brother was having difficulty with his financial situation, needed repairs to his house, and felt that his fiduciary was taking his money.  Estimates for car repair and for insulation and roofing for a dwelling were submitted.

June 2011 private treatment notes reflect that the Veteran's mood was stable, thought processes were organized and he denied symptoms of psychosis.  He reported frustration with continued monitoring.  In January 2012, the fiduciary, LM, provided a detailed accounting, with over 35 attached pages showing bills and bank statements, detailing the Veteran's income and expenditures for the year ending December 31, 2011.  

In 2012, the Veteran submitted requests for a replacement chain saw, a lawnmower, a washing machine, a vacuum cleaner, and weatherproofing of certain windows and a door.  In June 2012, the Veteran sought approval for repairs to his bathroom.  

The Veteran requested a status update on the scheduling of a field examination.  The Board's January 2011 Remand directed that a field examination be conducted, but that examination, which the RO initially requested be conducted by April 2012, had not been completed.  

The Veteran requested additional funds.  LM, the Veteran's fiduciary, explained that the request could not be approved because the Veteran had only $100 in his checking account.  The Veteran disagreed, stating that he should have about $3,000.00 in the account.  LM detailed the bills that had been paid.  

In November 2012, VA Field examination was conducted.  The Field Examiner recommended supervised Direct Pay for distribution of the Veteran's VA compensation benefits.  The Veteran's monthly budget, exclusive of real estate taxes, was approximately $1,600 per month.  The Veteran had one monthly loan payment in the approximate amount of $255.00, with an outstanding balance of about $5,000.00.

The Veteran was designated as his own payee in December 2012.  The accounting completed by LM for the period ending December 31, 2012 was approved.  

January 2014 and April 2014 private treatment notes reflect that there were no overt symptoms of psychosis, mania or depression.  The Veteran reported he was current with his bills.  He manifested no abnormal behaviors.  His speech was normal in rate and volume.  He was able to do serial 7s, and had 3 letters correct toward spelling WORLD backwards.  In September 2014, Dr. JSK opined that the Veteran was able to handle his own finances and did not require a payee.  January 2014 and April 2014 private treatment notes were attached; Dr. JSK provided no discussion of the clinical observations underlying his opinion.

In June 2014, a VA examiner noted that the Veteran had not received any mental health treatment from VA since the 2009 VA examination.  Rather, the Veteran was receiving treatment from a private provider.  The Veteran reported that he obtained his medications through VA.  The Veteran was dressed appropriately; his grooming and hygiene were described as good.  His mood was euthymic.  His affect was flat.  His thought processes were concrete and circumstantial and somewhat difficult to follow at times.  The Veteran endorsed daily auditory hallucinations and some mild paranoia.  No psychomotor abnormalities were noted.  His insight and judgment appeared fair.  He provided numerous file folders of bills and payment receipts.  

The Veteran accurately reported the amount of his monthly VA benefits and benefits from the Social Security Administration.  He reported the monthly amount of his car payment.  He was unable to remember the monthly amounts of other bills, but had receipts to show payment of water, trash, and utility bills, real estate taxes, cable TV, and the like.  The examiner noted that the Veteran frequently paid bills late, and had accrued late charges, bank overdraft fees, and various penalty fees.  The Veteran indicated that the late charges were incurred because he sometimes gave his family members money and then did not have enough left to pay his bills until his next benefit payment was deposited to his bank.  

When asked if he has ever said no to a request for money, he replied, "No, because they needed it" and went on to provide various reasons for needing to give family members money, such as his family receiving shut-off notices or experiencing medical problems.  When asked if anyone has asked him for money in the past few months, he stated that he gave his son's grandmother $300 and a sister $300.  The Veteran denied that he has ever been cheated out of money or had his money stolen.  He did express suspicion that perhaps some of his funds were taken from him when he had a fiduciary.  

The Veteran was unable to describe a plan for how to handle his finances if he had a problem with his bank, such as non-deposit of his benefit payments.  

The Veteran was able to successfully add one simple, single digit addition problem, and one simple single digit subtraction problem, but would not attempt to perform any other double-digit addition/subtraction problems, even when given paper and pencil.  He stated that he was having a difficult time concentrating due to the voices.  He was given a calculator, but, even with his calculator, the Veteran was noted to take a long time to perform the arithmetic task, and calculated one of the problems incorrectly despite the use of a calculator.  The examiner noted that daily auditory hallucinations made it difficult for him to focus on daily tasks.

The examiner noted that the Veteran was living in a house jointly owned by him and his brother.  The Veteran did not pay rent, but did pay the taxes on the property.  The property also included a church, which the Veteran did not own.  His brother allowed him to use the church property as long as he performed maintenance and kept up the property.  The Veteran reported spending "a lot" of his money to fix up his home and the church.  

The examiner noted that the Veteran had "a good understanding" of his current sources of income, but did not have a good appreciation of the state of his finances or the ability to make reasoned choices about finances.  The examiner noted that the Veteran "often gives money to his family to the point that he is unable to pay his own bills on time."  The examiner opined that the Veteran was "highly susceptible to financial exploitation" given that he feels he must give money to his family first, prior to paying his own bills, otherwise, the Veteran explained, family members may get "mad."  The examiner concluded that the Veteran remained incompetent to independently manage his financial affairs and should have oversight with that task. 

The report of the October 2014 field examination report recommended that the Veteran continue to receive his funds directly, without a fiduciary, noting that this was the most efficient way for the Veteran to use his VA benefits.  The field examiner noted that the Veteran's home appeared cluttered and in disrepair, and noted that he did not enter the premises, but, rather, spoke with the Veteran outside.  The field examiner did not indicate that the Veteran had a plan for improving the state of repair or maintenance of the home or making the home less cluttered.  The field examiner did not explain why it was safe for the Veteran to live in the home even though the field examiner was unable to enter the home.  The field examiner did not discuss the concerns raised by the physician who conducted the June 2014 VA examination.  

The field examination report included little detail about the Veteran's financial situation or the Veteran's understanding of his financial situation, other than the fact that the Veteran was aware of the sources of his income and monthly amount of income.  The report includes minimal discussion of the factual state of the Veteran's financial situation and very minimal discussion of the Veteran's understanding of his expenses and plans for his use of benefits.  The field examiner's report established that it was quite difficult to secure the services of a fiduciary who could adequately supervise the Veteran's use of his benefits, but failed to provide any fact or rationale which established that the Veteran was competent to handle his benefits without supervision.  The field examination report fails to support the expressed conclusion that the Veteran was capable of handling his benefits without supervision.  

Dr. JSK provided a July 2016 statement that the Veteran had been under his care since May 2010 and was now able to handle his finances without the assistance of a fiduciary.  Dr. JSK provided no clinical facts or details of the Veteran's financial planning skills to support the opinion.  Private treatment notes dated in April 2015 were attached.  The April 2015 treatment notes were consistent with the 2011 and 2014 treatment notes, but provided no specific clinical observations.  In particular, the report did not address the concerns raised in the June 2014 VA examination report that the Veteran continued to have auditory hallucinations which interfered with daily functioning.  Dr. JSK's opinion is of minimal value, since he provided no explanation of his conclusion.

In his July 2016 substantive appeal, the Veteran argues that he showed that he was competent to handle his finances because all of his bills were paid as of the date of his examinations.  The Veteran also noted that the 2012 and 2014 Field examination reports were favorable to his request.  

The evidence as a whole reflects that the Veteran is able to perform activities of daily living, such as personal hygiene, without daily assistance.  However, the record reflects that the Veteran remains in danger of exploitation by others.  At his personal hearing at the RO in 2010, the Veteran discussed his plan to fix up his house so his girlfriend could move in.  The Veteran testified that he planned to get married.  March 2010 Hearing Transcript at 7.  

The medical evidence about the Veteran's vulnerability to exploitation is the most significant evidence of record as to the Veteran's competence to receive his benefits directly without supervision.  The Board notes the Veteran's own testimony that a former girlfriend spent too much of his money.  March 2010 Hearing Transcript at 5.  The Board notes that these events occurred while the Veteran's funds were supervised by a payee.

At the March 2010 personal hearing, and at the September 2010 hearing before the Board, the Veteran testified about use of his money for repairs to the property on which he resided.  The Veteran testified regarding his family's plans to change the deed to the property to include him.  The Board is unable to locate verification in the file that the Veteran's name has been added to the deed for the property.  Nevertheless, the Veteran continues to use his benefits for repair, maintenance, and taxes for the property.  

Other evidence unfavorable to a finding that the Veteran is now capable of managing his personal finances without supervision includes the significant increase in the Veteran's debts while he did not have a payee.  The Veteran apparently now has an outstanding loan balance of about $10,000, the basis of which is unclear in the record.  The Veteran purchased a car on which he owes about $15,000.  This significant increase in the Veteran's personal debts is another fact unfavorable to the Veteran's claim that he is unable to manage his benefits without supervision.

However, the most significant evidence regarding the Veteran's ability to manage his VA compensation benefits is the medical conclusion at the 2009 and 2014 VA examination reports that the Veteran is vulnerable to financial exploitation.  The 2014 VA examination report clearly reflects that the Veteran has demonstrated that he is unable to say "no" to a request from a family member for funds, even when it means that the Veteran is himself unable to pay his bills on time.  

The VA field examination reports and the private medical evidence fail to provide any objective evidence that the Veteran is able to recognize his financial vulnerabilities.  The VA field examination reports and the private medical evidence fail to provide any objective evidence that the Veteran is able to protect himself from financial exploitation.    

The Board acknowledges that the Veteran is capable of performing activities of daily living without direct supervision.  He has demonstrated the ability to perform personal hygiene.  He is able to obtain food and eat without assistance.  The Veteran provides his own transportation.  However, the evidence does not demonstrate that the Veteran is able to maintain a safe living environment.  

The Board acknowledges the Veteran's desire to manage his own financial affairs just as he manages his own activities of daily living.  However, the clear medical evidence of the Veteran's continued financial vulnerabilities preponderates against the presumption in favor of a finding of competency.  While he has shown some responsibility in managing his affairs, with some supervision, overall he remains at risk in terms of overall financial vulnerabilities to his other family members, as detailed in the medical reports discussed above.

The Board has considered the Veteran's lay assertions that he is competent to handle his own funds because he is able to arrangements for payment of recurring bills.  Lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

The Board acknowledges that the Veteran's demonstrated ability to pay monthly bills is a step toward demonstrating competency, but this basic skill is still of far less significance to establishing competency that the Veteran's demonstrated lack of ability to recognize and avoid financial exploitation.  The medical evidence that the Veteran is vulnerable to exploitation is clear, convincing, and leaves no doubt as to the Veteran's incompetency. 

The Board acknowledges the accuracy of the 2014 statements of the VA field examiner as to the difficulty of finding a payee who is able to appropriately manage the Veteran's financial requests and who is able to complete the type of accounting required by VA, but finds it would be irresponsible to remove financial supervision for this very vulnerable Veteran at this time.  

In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue (and, in light of the presumption of competency, to specifically resolve doubt in favor of a finding of competency).  38 C.F.R. § 3.353(d).  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for restoration of his competency to handle his VA funds without supervision.  38 U.S.C.A. § 5107(b).  Restoration of competency must be denied.
 


ORDER

Entitlement to restoration of competency, for the purposes of handling the disbursements of funds associated with the payment of VA benefits without limitation, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


